       CASE 0:20-cv-01170-PJS-LIB Document 1 Filed 05/15/20 Page 1 of 8



                          UNITED STATES DISTRICT COURT

                        DISTRICT OF MINNESOTA
______________________________________
                                                                 Case No. ____________

Joel Smith and John Nesse as Trustees of
the Minnesota Laborers Health and Welfare
Fund, Joel Smith and Daniel Shoemaker as
Trustees of the Minnesota Laborers Pension
Fund, Joel Smith and Heather Grazzini as
Trustees of the Minnesota Laborers Vacation
Fund, Fred Chase and Joe Fowler as
Trustees of the Construction Laborers’
Education, Training, and Apprenticeship
Fund of Minnesota and North Dakota, Dave
Borst and Mark Ryan, as Trustees of the
Minnesota Laborers Employers Cooperation
and Education Trust, or any successors, the
Minnesota Laborers Health and Welfare
Fund, the Minnesota Laborers Pension Fund,                                  COMPLAINT
the Minnesota Laborers Vacation Fund, the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, and the Minnesota Laborers
Employers Cooperation and Education Trust,
,

       Plaintiffs,

vs.

Utility Systems of America, Inc.,

     Defendant
______________________________________

       Plaintiffs, as their Complaint against the Defendant state and allege as follows:

                     IDENTITY OF PARTIES, JURISDICTION, VENUE

       1.      Plaintiffs are Trustees of the Minnesota Laborers Health and Welfare

Fund, the Minnesota Laborers Pension Fund, the Minnesota Laborers Vacation Fund,

the Construction Laborers’ Education, Training, and Apprenticeship Fund of Minnesota

                                            1
       CASE 0:20-cv-01170-PJS-LIB Document 1 Filed 05/15/20 Page 2 of 8



and North Dakota, and the Minnesota Laborers Employers Cooperation and Education

Trust (“Funds”).

       2.     The Funds are multi-employer jointly-trusteed fringe benefit plans created

and maintained pursuant to § 302(c)(5) of the Labor Relations Management Act of 1974

(“LMRA”), as amended, 29 U.S.C § 186(c)(5).           The Funds are administered in

accordance with the provisions of the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended 29 U.S.C. § 1001, et seq. The Funds are exempt from

federal income taxation pursuant to the Internal Revenue Code.

       3.     Defendant Utility Systems of America, Inc is a Minnesota business

corporation with a registered address of 1280 Industrial Park Drive, Eveleth, Minnesota,

55734. Defendant is an employer within the meaning of Section (3)(5) of ERISA, 29

U.S.C. § 1002(5).

       4.     This is an action by the Funds’ Trustees as fiduciaries to collect unpaid

fringe benefit contribution payments. Subject matter jurisdiction over this controversy,

therefore, is conferred upon this Court, without regard to the amount in controversy by

ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1); ERISA § 502(f), 29 U.S.C. § 1132(f), ERISA

§ 502(a)(3), 29 U.S.C. § 1132(a)(3); and ERISA § 515, 29 U.S.C. § 1145. Subject

matter jurisdiction is also conferred by LMRA § 301, 29 U.S.C. § 185 and the federal

common law developed thereunder.

       5.     The Funds are administered in Dakota County, Minnesota, therefore,

venue is proper in this court pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).




                                           2
       CASE 0:20-cv-01170-PJS-LIB Document 1 Filed 05/15/20 Page 3 of 8



                                        FACTS

      6.      The Funds re-allege and incorporate by reference paragraphs 1-5 herein.

      7.      Since at least May 13, 2014, Defendant has been bound to a series of a

collective bargaining agreements negotiated between the Highway, Railroad, and

Heavy Construction Division of the Associated General Contractors of Minnesota and

the Laborers’ District Council of Minnesota and North Dakota on behalf of its affiliated

local Unions (“CBAs”).

      8.      Defendant is bound to the CBAs through at least April 30, 2020.

      9.      The CBAs provide that Defendant is bound to the Trust Agreement for

each of the following: the Minnesota Laborers Health and Welfare Fund, the Minnesota

Laborers Pension Fund, the Minnesota Laborers Vacation Fund, the Construction

Laborers’ Education, Training, and Apprenticeship Fund of Minnesota and North

Dakota, and the Minnesota Laborers Employers Cooperation and Education Trust.

      10.     The CBAs require Defendant to contribute every month, not later than the

15th day of the following month, contributions to the Funds in an amount set forth in the

CBAs for each hour worked by its employees covered by the CBAs.

      11.     The CBAs require Defendant to accurately report and calculate the

contributions due and owing in any given month to the Funds on a remittance report

form which must be submitted with Defendant’s monthly payment to the Funds.

      12.     The CBAs state that Defendant shall be considered delinquent for a

particular month if the required report and payment are not postmarked on or before the

15th day of the following month.




                                           3
       CASE 0:20-cv-01170-PJS-LIB Document 1 Filed 05/15/20 Page 4 of 8



       13.    The CBAs require Defendant to maintain adequate records to identify the

type of work being performed by its employees to allow the Funds to determine whether

Defendant is accurately reporting hours to the Funds. If Defendant fails to maintain

satisfactory records from which the type of work being performed by an individual may

reasonably be determined, Defendant is liable for all of the hours worked by that

individual for whom Defendant is unable to produce satisfactory records verifying the

type of work being performed by that individual.

       14.    Independent of the CBAs, 29 U.S.C. § 1059 requires employers such as

Defendant to maintain and preserve contemporaneously accurate documentation

showing what employees performed what CBA-covered work on what projects for what

hours on what given date.

       15.    If Defendant fails to maintain satisfactory records from which the type of

work being performed by an individual may reasonably be determined, Defendant is

liable for all of the hours worked by that individual for whom Defendant is unable to

produce satisfactory records verifying the type of work being performed by that

individual.

       16.    The CBAs further require Defendant to promptly furnish to the Trustees of

the Funds or their authorized agents on demand federal forms W2s and W3s, federal

quarterly 941 forms, federal forms 1099s and 1096s, Minnesota Unemployment

Quarterly Reports (MUTAs or MN UCs) or such similar state required quarterly reports,

time cards, payroll and check registers and any other relevant information that may be

required in connection with the administration of the Funds.




                                            4
          CASE 0:20-cv-01170-PJS-LIB Document 1 Filed 05/15/20 Page 5 of 8



       17.      The CBAs state that if Defendant fails or refuse to furnish any of their

records to the Trustees of the Funds or their authorized agents upon demand or refuse

to afford the Trustees of the Funds or their authorized agents reasonable opportunity to

examine the same in accordance with standard auditing procedures, the Trustees of the

Fund may enforce such right by legal action, in which event all attorney fees, services

fees, filing fees, court reporter fees, and other legal costs and disbursements, as well as

the auditing fees and costs incurred in conducting the audit shall be paid by Defendant.

       18.      The CBAs state that if Defendant becomes delinquent, Defendant shall be

required to pay as liquidated damages an amount equal to 10% of the payment

otherwise due.

       19.      The CBAs state that if Defendant becomes delinquent, Defendant shall be

required to pay interest on all delinquent contributions at the rate prescribed by the

Trustees of the Funds in the Trust Agreements.

       20.      The CBAs state that delinquent employers shall be required to pay all

costs of collection actually incurred by the Funds, including all attorneys’ fees, service

fees, filing fees, court reporter fees, and all other fees, costs, disbursements incurred by

or on behalf of the Funds in collecting amounts due.

                                  COUNT I
                    BREACH OF CONTRACT/AUDIT AMOUNT DUE

       21.      The Funds re-allege and incorporate by reference paragraphs 1-20

herein.




                                             5
       CASE 0:20-cv-01170-PJS-LIB Document 1 Filed 05/15/20 Page 6 of 8



       22.     The Funds’ authorized agent requested that Defendant produce a

complete set of its payroll and employment records as specified in the CBAs and Trust

Agreements for the period of January 1, 2017 through December 31, 2018 (“Audit

Period”).

       23.     Defendant produced its payroll and employment records for the Audit

Period and the Funds’ authorized agent determined there were hours worked by

Defendant’s employees covered by the CBAs for which Defendant did not submit

contributions to the Funds.

       24.     The Funds’ authorized agent prepared an audit invoice setting forth the

amounts due to the Funds for unpaid contributions for the Audit Period and determined

that $6,273.08 is due and owing for delinquent contributions.

       25.     Defendant breached the terms of the CBAs and Trust Agreements by

failing to pay the amount due for delinquent contributions for the Audit Period.

       26.     Defendant is liable to the Funds for the CBA-obligated fringe benefit

amounts for all hours worked by all of their employees for whom Defendant is unable to

produce satisfactory records verifying the type of work performed by any such

individuals.

       27.     Pursuant to the CBAs and Trust Agreements, Defendant is liable to the

Funds for all attorney fees, service fees, filing fees, court reporter fees and other legal

costs and disbursements, as well as the auditing fees and costs incurred in conducting

such audit.




                                            6
          CASE 0:20-cv-01170-PJS-LIB Document 1 Filed 05/15/20 Page 7 of 8



       28.      Defendant is liable to the Funds for liquidated damages and interest

charges on the unpaid contributions for the Audit Period pursuant to the CBAs and Trust

Agreements.

                                        COUNT II
                                    ERISA DAMAGES

       29.      The Funds re-allege and incorporate by reference paragraphs 1-28

herein.

       30.      The Funds are entitled to liquidated damages or double interest charges

on any amounts found to be due and owing under ERISA § 502(g), 29 U.S.C. §

1132(g).

       31.      The Funds are entitled to attorneys’ fees and costs incurred in this action

under ERISA § 502, 29 U.S.C. § 1132.

       32.      The Funds are entitled to interest under ERISA § 502, 29 U.S.C. § 1132.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment of this Court against Defendant Utility

Systems of America, Inc as follows:

       1.       For judgment in the amount of $6,273.08 for unpaid contributions for the

Audit Period.

       2.       For an award of liquidated damages and interest charges or double

interest charges on all unpaid contributions.

       3.       For an award of costs, disbursements and attorneys’ fees according to

law.




                                             7
         CASE 0:20-cv-01170-PJS-LIB Document 1 Filed 05/15/20 Page 8 of 8



        4.     Such other and future relief as the Court deems just, equitable or proper.

Dated: May 15, 2020                McGRANN SHEA CARNIVAL STRAUGHN
                                   & LAMB, CHARTERED



                             By    s/ Amy L. Court
                                          Carl S. Wosmek (Atty. No. 300731)
                                          Amy L. Court (Atty. No. 319004)
                                          Christy E. Lawrie (Atty. No. 388832)
                                   800 Nicollet Mall, Suite 2600
                                   Minneapolis, MN 55402
                                   Telephone: (612) 338-2525
                                   csw@mcgrannshea.com
                                   alc@mcgannshea.com
                                   cel@mcgrannshea.com

                                   Attorneys for Plaintiffs


1235655.DOCX




                                             8
